                            IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF UTAH



    MARSHA KLOTZ,                                             ORDER ADOPTING REPORT AND
                                                                  RECOMMENDATION
               Plaintiff,

    v.                                                                     Case No. 2:17-cv-453

    ANDREW M. SAUL, Commissioner of                                   Chief Judge Robert J. Shelby
    Social Security,
                                                                  Magistrate Judge Cecilia M. Romero
               Defendant.



            The undersigned referred this case to Magistrate Judge Brooke C. Wells pursuant to

28 U.S.C. § 636(b)(1)(B),1 and the case was reassigned to Magistrate Judge Cecilia M. Romero

on June 11, 2019.2 On August 12, 2019, Judge Romero issued a Report and Recommendation.3

Judge Romero recommends denying Plaintiff’s motion to reopen briefing because the arguments

Plaintiff wishes to raise are untimely.4 Neither party objects to Judge Romero’s Report and

Recommendation, so the court reviews the Report and Recommendation for clear error.5




1
    Dkt. 22.
2
    Dkt. 33.
3
    Dkt. 35.
4
    Id. at 2–4.
5
 See Fed. R. Civ. P. 72(b) advisory committee’s note (1983) (citing Campbell v. U.S. Dist. Court for N. Dist. of Cal.,
501 F.2d 196, 206 (9th Cir. 1974), cert. denied, 419 U.S. 879).

                                                              1
           Having carefully considered Judge Romero’s Report and Recommendation, the court

finds no clear error. The court therefore ADOPTS Judge Romero’s Report and Recommendation

and DENIES Plaintiff’s Motion.6

           SO ORDERED this 28th day of August, 2019.

                                             BY THE COURT:


                                             ________________________________________
                                             ROBERT J. SHELBY
                                             United States Chief District Judge




6
    Dkt. 27.

                                                    2
